internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom corp 1-plr-113251-98 date date legend distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f state x business a business b date government agency dear we respond to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below distributing is a state x corporation that was incorporated in shareholders a and b each currently own percent of the outstanding distributing stock shareholder a and shareholder b together have held more than percent of the distributing stock for more than five years further there has been less than a percent shift in their ownership of stock shareholders c d and e each own percent of the distributing stock while shareholder f own sec_1 percent of the outstanding distributing stock these shareholders acquired this stock more than two years ago distributing has operated both business a and business b for more than five years while all of the shareholders of distributing engage in both businesses to some extent shareholder a is predominantly interested in the management of business a while shareholders b c d e and f the group are predominantly interested in the management of business b financial information has been received that reflects that business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing is currently the subject of an investigation by government agency to that end distributing has already reimbursed its customers for certain amounts received however distributing will continue to incur costs associated with the investigation and may incur fines levied by government agency significant disputes have arisen concerning the management direction and growth of distributing these disputes have been principally between shareholder a and the group among the major items of contention include issues such as the emphasis to be placed upon each business the increased managerial role of certain members of the group and what approach should be taken to capitalize the ongoing businesses such disputes have become irreconcilable and are having an adverse effect on the day-to-day operations of distributing in order to resolve these problems on date shareholder a entered into a binding agreement with distributing the agreement and the group the agreement provided that shareholder a would redeem a substantial portion of his interest in distributing for cash the agreement also provided that shareholder a could not market to any new business for a period of time as part of the agreement shareholder a also had an option to separate business a and business b and continue to own and control the business a business only shareholder a exercised this option in accordance with the agreement in order to effectuate the exercise of this option the following transaction is proposed i distributing formed controlled in connection with this transaction ii distributing will transfer property to controlled consisting of the assets of business b controlled will also assume certain distributing liabilities iii distributing will distribute all of the stock of controlled to the group in exchange for all of their stock in distributing iv in order to properly capitalize controlled controlled will immediately offer its stock to certain of its key employees in exchange for cash after the offering controlled will have big_number shares outstanding of this amount percent will be owned by shareholder b percent will be owned by shareholder c percent will be owned by shareholders d e and f and percent will be held by employees of controlled who were not formerly shareholders of distributing v in order to properly capitalize distributing distributing will offer its stock to certain of its employees in exchange for cash after the offering shareholder’s a’s percentage interest in distributing will decrease in no event will shareholder a’s percentage interest decrease below percent of the outstanding_stock of distributing vi any costs in connection with the investigation by government agency will be shared by distributing and controlled made in connection with the proposed transaction the following representations are the fair_market_value of the controlled stock to be received by shareholders b c d e and f respectively will be approximately equal to the fair_market_value of the distributing stock surrendered respectively by the five shareholders in the exchange no part of the distribution to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to eliminate a conflict between distributing’s shareholders and resolve management systemic or other problems that arise therefrom the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock except a any costs incurred in connection with the government agency investigation will be shared by the two corporations and b distributing’s profit-sharing contributions for the year ended date and other miscellaneous year-end accruals may be shared by the two corporations payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the gross assets of the business relied upon to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of the corporation conducting such trade_or_business distributing controlled shareholder a shareholder b and shareholder c represent that the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled shareholder a and distributing represent that neither he nor distributing have any plan or intention to reduce shareholder a’s ownership_interest in distributing below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of distributing shareholder b and controlled represent that neither he nor controlled have any plan or intention to reduce shareholder b’s ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled shareholder c and controlled represent that neither he nor controlled have any plan or intention to reduce shareholder c’s ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled prior to his interest increasing to percent once his stock interest has increased to percent shareholder c and controlled represent that neither shareholder c nor controlled have any plan or intention to reduce shareholder c’s ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled shareholder d represents that he has no plan or intention to take any_action including a disposition to reduce his ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled shareholder e represents that he has no plan or intention to take any_action including a disposition to reduce his ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled shareholder f represents that she has no plan or intention to take any_action including a disposition to reduce her ownership_interest in controlled below percent of the total combined voting power of all classes of stock and the total value of all classes of stock of controlled shareholder b represents that he has no plan or intention to take any_action which would cause or facilitate the ownership interests of shareholder d shareholder f or shareholder e in controlled to decrease below percent percent or percent respectively shareholder c represents that he has no plan or intention to take any_action which would cause or facilitate the ownership interests of shareholder d shareholder f or shareholder e in controlled to decrease below percent percent or percent respectively controlled represents that it has no plan or intention to take any_action which would cause or facilitate the ownership interests of shareholder d shareholder f or shareholder e in controlled to decrease below percent percent or percent respectively based solely on the information submitted and on the representations set forth above it is held as follows the transfer of assets by distributing to controlled solely in exchange for all of the stock of controlled and the assumption_of_liabilities by controlled followed by the distribution of the stock of controlled to shareholder b shareholder c shareholder d shareholder e and shareholder f in exchange for all of the stock of distributing held by each in each instance will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in constructive exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of assets in constructive exchange for controlled stock as described above sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction described above sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock as described above sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder b shareholder c shareholder d shareholder e and shareholder f upon the receipt of controlled stock respectively sec_355 the basis of the controlled stock in the hands of shareholder b shareholder c shareholder d shareholder e and shareholder f will be the same as the basis of their distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder b shareholder c shareholder d shareholder e and shareholder f will include the holding_period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate branch alfred c bishop jr chief by
